Case 1:20-cv-24490-DLG Document 13 Entered on FLSD Docket 12/14/2020 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                   Case No. 20-cv-24490-GRAHAM/MCALILEY

  CARLOS BRITO,

  Plaintiff,

  v.

  HIALEAH FEE COMMONS, LTD.; WESTLAND
  COMMONS, LTD.; JAE MIAMI DADE LLC;
  WINN-DIXIE STORES, INC.; and
  STAPLES THE OFFICE SUPERSTORE, LLC,

  Defendants.
  ___________________          __________/

            NOTICE OF COURT PRACTICE UPON A NOTICE OF SETTLEMENT

        THIS CAUSE comes before the Court upon Defendant Jae Miami Dade,

  LLC and Plaintiff’s Joint Notice of Settlement [D.E. 12].             Based

  thereon

        THE PARTIES are hereby notified that, within thirty (30) days

  from the entry of this Order, the Parties must file a Stipulation of

  Dismissal, Settlement Agreement, or any other pertinent documents

  necessary to conclude this action.

        DONE AND ORDERED in Chambers at Miami, Florida, this 14th day

  of December, 2020.

                                           s/ Donald L. Graham_________
                                           DONALD L. GRAHAM
                                           UNITED STATES DISTRICT JUDGE

  cc:   All Counsel of Record




                                       1
